The defendant’s petition for certification for appeal from the Appellate Court, 105 Conn. App. 379 (AC 28063), is granted, limited to the following issues:
*914The Supreme Court docket number is SC 18160.
Decided May 28, 2008
Thomas J. Sansone, in support of the petition.
“1. Did the Appellate Court properly conclude that valid delivery of an inter vivos gift was effected by the plaintiffs father to the plaintiff?
“2. Did the Appellate Court properly determine that the plaintiff was the intended third party beneficiary of any alleged contract entered into between the plaintiffs father and the defendant?”
VERTEFEUILLE, J.,
did not participate in the consideration of or decision on this petition.